Citation Nr: 0601747	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for thrombophlebitis 
of the left leg, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that she be afforded a hearing at the 
time she filed her substantive appeal in March 2004.  The 
veteran was informed in July 2005 that she was scheduled for 
a hearing at the RO in August 2005.  The veteran failed to 
appear for the hearing.  Accordingly, the veteran's request 
for a hearing is treated as withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran's thrombophlebitis is manifested by trace 
edema from the mid-tibia area distally to the left ankle 
which is significantly relieved by elevation and wearing 
compression stockings.  

2.  The range of motion of the veteran's left knee is limited 
due to pain, but such functional loss does not equate to 
disability manifested by limitation of extension or 
limitation of flexion worse than 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left leg thrombophlebitis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 
(Diagnostic Code 7121) (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a (Diagnostic Codes 5260, 5261) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for thrombophlebitis of the left leg and 
chondromalacia of the left knee was granted by way of a 
rating decision dated in April 1978.  The veteran was 
assigned a noncompensable rating for both disabilities.  

The veteran submitted a claim for an increased rating in 
March 2001.  The RO issued a rating decision in August 2002 
whereby the veteran's disability evaluation was increased to 
10 percent for thrombophlebitis of the left leg and 10 
percent for chondromalacia of the left knee.  

Private treatment records from Northern Kentucky Family 
Medical Center dated from February 1997 to November 1997 have 
been received.  The veteran was seen for complaints of left 
knee pain twice in February 1997.  The veteran was prescribed 
oral medication and elastic support for her knee.  At her 
second visit she reported that her knee pain was resolving.  

The veteran's treating physician at VA provided a letter on 
the veteran's behalf, dated in June 2001.  The physician 
reported that she had treated the veteran for a year and a 
half.  She stated that the veteran had been hospitalized for 
recurrent deep venous thrombosis and a few episodes of 
superficial thrombophlebitis.  She reported that the veteran 
was on lifelong therapy with blood thinners for her 
condition.  The physician reported that the veteran had also 
been diagnosed with chondromalacia of the knee causing 
chronic pain and instability of her joints.  She stated that 
the veteran had also undergone a right breast resection for 
cancer followed by radiation and chemotherapy.  She concluded 
that the veteran's medical conditions caused her extremities 
to be swollen and painful after prolonged use requiring 
frequent breaks with rest and leg elevation.  She stated that 
the veteran should use compression stockings at all times.  

The veteran was afforded a VA examination in June 2002 to 
evaluate her thrombophlebitis.  Physical examination revealed 
no visible or palpable evidence of varicose veins.  There 
were no ulcerations on either the upper or lower extremities.  
There was no stasis pigmentation or eczema noted.  There was 
no edema on either the upper or lower extremities.  There was 
no evidence of current venous insufficiency.  The examiner 
reported that vascular lab studies performed in June 2001 
included a venous duplex scan of the left lower extremity 
with no evidence of deep vein thrombosis in the left lower 
extremity.  The examiner diagnosed the veteran with recurrent 
thrombophlebitis secondary to antithrombin III and protein S 
deficiency requiring chronic anticoagulation therapy.  

The veteran was afforded a VA examination in June 2002 to 
evaluate her left knee disability.  Physical examination 
revealed full active and passive range of motion with 0 to 
140 degrees of flexion bilaterally.  Both knees were stable 
to varus and valgus stress.  Both knees had negative anterior 
and posterior drawer signs and negative Lachman's test.  
McMurray's test was negative for both medial and lateral 
meniscus bilaterally.  The veteran had complaints of 
retropatellar pain with compressions of the left patella and 
she had noted crepitance on patellar distractions of the left 
patella.  There was no joint line tenderness on either knee.  
Muscle strength testing for knee flexion and knee extension 
produced limited effort and breakaway weakness with a maximum 
strength of 2/5 on both knee flexion and extension.  The 
examiner noted that the veteran was able to arise from a 
seated position and walk with no difficulty.  He reported 
that initially the veteran's gait was stiff and broad-based 
but at the end of the examination the veteran walked with a 
normal balanced gait and even stride with no antalgic gait.  
He stated that the veteran was able to carry a fifteen pound 
backpack with no difficulty.  Finally, the examiner reported 
that there were no callosities or unusual shoe wear pattern 
which would indicate abnormal weightbearing.  X-rays obtained 
in September 2001 revealed slight narrowing of the medial 
compartment of the left knee with no spurs noted.  The 
radiologist's impression was probably early degenerative 
changes in the medial compartment of the left knee.  A bone 
scan obtained in October 2000 for an unrelated health issue 
revealed mild osteoarthritis in both knees and ankles.  The 
examiner diagnosed the veteran with chondromalacia of the 
left knee.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2000 to April 2004.  X-rays of the 
left knee obtained in August 2000 revealed mild degenerative 
changes involving the lateral compartment of the left knee.  
In January 2001, the veteran was examined for knee pain.  She 
was noted to have no edema or erythema and no increased 
warmth.  There was no evidence of a deep vein thrombosis.  In 
May 2001, a venous duplex scan revealed no evidence of a deep 
vein thrombosis in the left lower extremity.  The venous flow 
in the left lower extremity was noted to be spontaneous, 
phasic and augment in a June 2001 addendum.  The veins were 
noted to be compressible.  The veteran was admitted to the 
emergency room for left leg swelling in June 2001.  The 
examination was negative for any erythema or ulceration.  Her 
pulses of the bilateral lower extremities were intact and 
brisk.  She did not have Homan signs but she did have mild 
tenderness of her left calf compared to her right.  Lower 
extremity Doppler was negative for deep vein thrombosis.  The 
veteran fell down a flight of stairs in August 2001 and 
presented for an examination.  She was noted to have no signs 
of deep vein thrombosis and her left knee was tender to 
palpation with several small bruises.  The veteran underwent 
an examination in September 2001.  She was noted to be in no 
apparent distress.  Examination of the knees revealed 
bilateral synovitis with swelling about the knee.  Range of 
motion was from 0 to 120 degrees bilaterally.  She was 
diffusely tender about the patellofemoral joint as well as 
the medial and lateral joint space.  The examiner reported 
that x-rays did not reveal any degenerative changes of the 
left knee.  In a separate note, x-rays of the knees obtained 
in September 2001 were noted to reveal probable early 
degenerative changes of the medial compartment of the left 
knee.  The veteran was noted to be scheduled for an MRI of 
her left knee in November 2001 for which she failed to 
report.  In January 2002, she reported that bilateral knee 
braces improved knee stability.  In March 2002, the veteran 
complained of pain in both knees.  In April 2002, the veteran 
requested an orthopedic consultation for her knees.  The 
veteran was seen for a routine check up in January 2003.  She 
reported that her knees intermittently gave out, resulting in 
falls.  She was noted to walk with a cane.  Her knee pain and 
swelling was noted to be worse in damp weather.  She was 
noted to have a history of phlebitis.  In July 2003, the 
veteran was seen for an increase in chronic pain in her legs 
and bilateral swelling resulting from her post-phlebitic 
syndrome and chondromalacia.  The examiner reported that her 
postphlebitic syndrome led to chronic pain.  He stated that 
the veteran did not have any evidence of new deep vein 
thrombosis.  In August 2003, the veteran was noted to have 
trace ankle edema and some minor varicosities and no venous 
stasis dermatitis.  She was prescribed rest, elevation and 
elastic stockings for her phlebitis.  The veteran was fitted 
for compression hose and bilateral hinged knee braces in 
August 2003.  

The veteran was afforded a VA examination in May 2004.  The 
veteran reported that her left lower extremity was crampy and 
achy.  She said that her left lower extremity soft tissue 
swelling was significantly relieved by elevation and wearing 
thromboembolic disease (TED) compression stockings.  Physical 
examination revealed no evidence of any peripheral vascular 
disease.  There was no discoloration and no pathological 
pigmentation or eczema with regard to the left lower 
extremity.  There were no calluses about the volar aspect of 
the left foot.  There was bilateral pes planus.  There was no 
left calf palpation to tenderness.  There was trace edema 
which extended from the mid-tibia area distally to the left 
ankle.  There was no erythema or increased warmth on 
palpation with regard to the entirety of the left lower 
extremity.  The temperature of the left and right lower 
extremity was the same.  The dorsalis pedis and posterior 
tibial pulse with regard to the left foot was normal to 
pinprick and vibratory sensation.  

The examiner reported that the veteran ambulated with a cane 
which she carried in her right hand.  The examiner reported 
that the veteran ambulated with a preference for the left 
lower extremity.  There was no wear and tear on the cane and 
no asymmetrical wear and tear on the veteran's shoes.  He 
reported that the veteran's left knee was remarkable to 
rather diffuse anterior soft tissue swelling.  There was no 
erythema or increased warmth to palpation.  The examiner 
noted that the veteran was significantly guarded with regard 
to the examination of her knee.  He stated that there 
appeared to be significant symptom magnification.  There was 
no left knee ligamentous laxity.  When the left knee was 
extended to the neutral position, there was no pathologically 
increased anterior or posterior laxity or increased medial or 
lateral laxity.  When the left knee was flexed at 30 degrees, 
there was no pathologically increased anterior or posterior 
laxity or medial or lateral laxity.  The veteran complained 
of peri-patellar palpation tenderness.  There was no medial 
or lateral joint line tenderness.  The McMurray sign was 
negative.  The examiner concluded that there were some 
significant inconsistencies with regard to the left knee 
range of motion arcs.  The veteran claimed that she was only 
capable of 70 degrees of left knee active flexion.  She 
complained of pain beyond 30 degrees of flexion.  The 
examiner reported that the veteran grimaced and appeared 
anxious when he began to perform active flexion.  The left 
knee could be actively flexed to 90 degrees.  The veteran put 
her hands down and requested the examiner not to passively 
flex the left knee any further.  The examiner reported that 
he did not passively flex the knee further or perform any 
further passive flexion.  The veteran then flexed and 
extended the left knee five times.  The left knee active 
range of motion arcs were then measured again and the veteran 
was subsequently capable of 90 degrees of left knee flexion 
and complete extension to 0 degrees.  There was no crepitance 
throughout the patellar range of motion arc.  The veteran was 
noted to display effort dependent decreased strength with 
regard to left lower extremity flexion and extension.  The 
examiner noted that the minimal effort appeared not to be 
affected by the aforementioned repetitive knee motions.  A 
left knee magnetic resonance imaging (MRI) was ordered and 
the veteran rescheduled the imaging and then did not attend 
the appointment.  She subsequently rescheduled the MRI and 
again failed to appear for the imaging.  The examiner 
concluded that the veteran had left knee chondromalacia by 
history.  He stated that the veteran's limited active left 
knee range of motion with regard to the examination was not 
consistent with her previous left knee ranges of motion 
documented during the past several years.  He specifically 
referenced an orthopaedic consultation performed by VA in 
2001 and the VA examination performed in 2002.  He concluded 
that the veteran's left knee range of motion appeared to be 
limited due to pain but that there clearly appeared to be a 
significant psychological overlay.  He concluded that it was 
impossible to state as to what further decrease left knee 
range of motion would be limited with regard to fatigue, 
weakness, lack of endurance, etc.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

A.  Thrombophlebitis

The veteran is service connected for thrombophlebitis of the 
left leg.  She was assigned a 10 percent disability 
evaluation under Diagnostic Code 7121.  38 C.F.R. § 4.104 
(2005).  She claims that her disability is more severe than 
that contemplated by the 10 percent rating.  

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121.  

In this case, the evidence of record reveals that the 
veteran's disability is manifested by trace edema which 
extended from the mid-tibia area distally to the left ankle.  
In June 2001, the veteran's physician at VA indicated that 
the veteran's medical conditions caused her extremities to be 
swollen and painful after prolonged use requiring frequent 
breaks with rest and leg elevation.  She stated that the 
veteran should use compression stockings at all times.  There 
was no evidence of venous insufficiency at the time of the 
veteran's June 2002 VA examination.  At the May 2004 VA 
examination, the veteran reported that her left leg soft 
tissue swelling was significantly relieved by elevation and 
wearing TED compression stockings.  The VA outpatient 
treatment reports were negative for any evidence of deep vein 
thrombosis.  The outpatient treatment reports did not reveal 
that the veteran manifested any evidence of persistent edema, 
incompletely relieved by elevation of the extremity.  There 
is no evidence to indicate that the veteran's disability has 
been manifested by anything beyond intermittent edema of the 
left lower extremity and aching and fatigue in the left lower 
extremity relieved by elevation and compression stockings.  
In the absence of competent medical evidence to indicate that 
the manifestation of the veteran's thrombophlebitis is more 
severe than that contemplated by the 10 percent rating, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  

B.  Chondromalacia of the Left Knee

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements. Evaluation of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).

The veteran is service connected for chondromalacia of the 
left knee.  She was assigned a 10 percent disability 
evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a 
(2005).  She claims that her disability is more severe than 
that contemplated by the 10 percent rating.  It appears that 
a 10 percent evaluation was awarded by the RO because of pain 
on motion either under 38 C.F.R. § 4.59 or Diagnostic Code 
5010 (arthritis of traumatic origin).  Where there is x-ray 
evidence of arthritis and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is for 
assignment for each major joint affected.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The knee is considered a major 
joint.  38 C.F.R. § 4.45.  (X-ray evidence obtained at the 
June 2002 VA examination revealed probably early degenerative 
changes in the medical compartment of the left knee.)

The Board notes that the RO has addressed the possible 
application of other rating criteria, namely those by which 
disabilities of the knee and leg are rated.  Consequently, 
the Board will do likewise.  Diagnostic Codes 5256 (ankylosis 
of the knee), 5258 (dislocation of semilunar cartilage), 5259 
(removal of semilunar cartilage) 5262 (impairment of tibia 
and fibula), and 5263 (genu recurvatum) are not for 
application because medical evidence does not show that 
veteran has had those conditions.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  The medical 
evidence of record does not show that the veteran suffers 
from any instability of the left knee and there is no 
objective evidence of any recurrent subluxation of the left 
knee to warrant the assignment of a 10 percent rating under 
Diagnostic Code 5257.  The absence of problems such as 
instability was repeatedly noted in the record.

Diagnostic Code 5260 requires that flexion be limited to 45 
degrees before a compensable rating is awarded.  Diagnostic 
Code 5260.  Diagnostic Code 5261 provides that extension 
limited to 10 degrees warrants a 10 percent rating.  As noted 
in the evidence reported above, the veteran does not 
experience flexion limited to 45 degrees or extension limited 
to 10 degrees.  Assignment of a compensable rating under 
either set of criteria is therefore not warranted.  38 C.F.R. 
§ 4.71a.  

In addition, the Board has considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability ratings under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code.  

As noted above, pain, weakness, or other problems such as 
those complained of by the veteran may warrant the award of a 
compensable rating even though her motion as measured in the 
clinical setting does not warrant such a rating.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2005).  In this case, the VA examiner, in May 2004, has 
specifically indicated that veteran's range of motion was 
limited due to pain.  Given such a conclusion by the 
examiner, the Board finds that the 10 percent rating awarded 
by the RO was warranted based on functional losses 
contemplated by 38 U.S.C.A. §§ 4.40, 4.45.  However, there is 
no indication that functional loss due to pain causes any 
limitation of extension or limitation of flexion worse than 
45 degrees, which is the level that warrants a 10 percent 
rating.  The most recent examination report shows that an 
assessment equating functional loss to greater loss of motion 
is not possible because of a psychological overlay to the 
veteran's complaints.  Consequently, separate ratings based 
on limits of extension and flexion are not warranted, and a 
higher rating is not warranted on account of functional loss 
due to pain.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005). The Board notes that the veteran is a 
college student, and that she can carry out most normal daily 
activities.  More importantly, the current evidence of record 
does not reflect frequent periods of hospitalization or 
marked interference with employment due to her knee 
disability.  Rather, the evidence shows that the 
manifestations of the service-connected knee injury are those 
contemplated by the schedular criteria.  When examined in May 
2004, the veteran was unable to quantify which of her service 
connected disabilities was more problematic in terms of 
limiting her ambulatory status.  She reported missing six 
days of school throughout the previous three quarters as a 
result of her inability to wear shoes.  In sum, there is no 
indication in the record that industrial impairment resulting 
from her knee disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The same analysis with respect to 
extraschedular consideration goes for her thrombophlebitis 
claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to an increased rating for thrombophlebitis of 
the left leg or chondromalacia of the left knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate her claims in February 2002.  She 
was informed of the elements to satisfy in order to obtain an 
increased rating for a service-connected disability.  She was 
advised to submit any evidence she had to show that her 
current disability had worsened and to identify sources of 
evidence/information that she wanted the RO to obtain on her 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment records and VA outpatient 
treatment reports, as well as the results of the veteran's VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support her contentions.  The 
Board is not aware of any outstanding evidence.  The Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  


ORDER

Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


